                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

RON MOLINARO, individually and on
behalf of all others similarly situated

                 Plaintiff,

v.                                                       Case No: 2:18-cv-710-FtM-99UAM

PRINSTON PHARMACEUTICAL
INC., SOLCO HEALTHCARE U.S.,
LLC and HUAHAI US INC.,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on the parties’ Joint Motion to Extend Stay

and Defer All Deadlines Pending a Ruling on the Motion to Transfer Actions to the District

of New Jersey for Coordinated or Consolidated Pretrial Proceedings (Doc. 27) filed on

February 13, 2019. The parties seek an extension of the stay that was previous entered

in this case (Doc. 24) until the JPML determines whether it will accept transfer and a ruling

is expected soon. The Court finds good cause to grant the Motion.

       Accordingly, it is now

       ORDERED:




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
      (1) The parties’ Joint Motion to Extend Stay and Defer All Deadlines Pending a

         Ruling on the Motion to Transfer Actions to the District of New Jersey for

         Coordinated or Consolidated Pretrial Proceedings (Doc. 27) is GRANTED.

         This case shall remain stayed pending the ruling on the underlying Motion to

         Transfer.

      (2) The parties shall file a status report within seven (7) days of the JPML’s ruling

         on the Motion to Transfer, apprising the Court of the JPML’s decision.

      DONE and ORDERED in Fort Myers, Florida this 13th day of February, 2019.




Copies: All Parties of Record




                                            2
